Exhibit Suite 3400 – 666 Burrard St. Vancouver, BC, V6C 2X8 Tel: (604) 696-3000 Fax: (604) 696-3001 Toronto Stock Exchange: G New York Stock Exchange: GG All Amounts in $US unless stated otherwise GOLDCORP CASH FLOW INCREASES 14% IN THIRD QUARTER VANCOUVER, BRITISH COLUMBIA, OCTOBER 31, 2008 – GOLDCORP INC. (TSX: G, NYSE: GG) today reported increased gold production of 557,400 ounces for the quarter ended September 30, 2008.Reported net earnings amounted to $297.2 million, or $0.42 per share, for the third quarter, which includes a non-cash foreign exchange gain on the revaluation of future income tax liabilities.Adjusted net earnings1 in the quarter were $64.7 million, or $0.09 per share. Third Quarter 2008 Highlights: · Revenues increased 5% to $552.2 million on gold sales of 550,500 ounces. · Cash flow before changes in working capital2 increased by 14% to $237.3 million. · Total cash costs3 amounted to $346 per gold ounce for the third quarter and $298 per ounce year-to-date. · Dividends of $32.1 million were paid during the quarter. · The acquisition of Gold Eagle was completed. · Cash and equivalents at September 30, 2008 were $454 million. · Goldcorp remains debt-free. · The Company reaffirms 2008 production and cash cost guidance. “We are pleased with our solid performance in the third quarter as well as our continued strong cash position,” said Kevin McArthur, President and Chief Executive Officer. “We remain well-positioned to execute our growth programs.Given market uncertainty and the metals price environment, we will continue to be disciplined in our use of capital, with an emphasis on successful completion of our cornerstone Peñasquito project. 1 “Operationally, we are encouraged by improvements at our Canadian assets and continued production strength from El Sauzal mine in Mexico.Production at Marlin mine in Guatemala has returned to planned levels following the power interruption experienced in June and July. Reduced copper prices impacted by-product costs at our 37.5% owned Alumbrera mine, but lower operating costs at our mines in Canada and Mexico contributed to year-to-date cash costs of $298 per gold ounce.We remain the industry’s lowest cost senior gold producer.” Financial Review A realized gold price of $865 per ounce led to a 5% increase in revenues in the third quarter, to $552.2 million compared to $524.0 million in the third quarter of 2007.Gold sales for the quarter increased to 550,500 ounces at a total cash cost of $346 per ounce, compared with 524,000 ounces at a total cash cost of $160 per ounce in 2007.The increase in total cash costs was due to higher consumable, energy and labour costs at the operations and the power interruptions at the Marlin mine. Lower by-product credits for silver and copper also contributed to the higher cash costs.Total cash costs on a co-product basis were $398 per ounce in the third quarter versus $299 in the 2007 period. The Company reported net earnings of $297.2 million or $0.42 per share, compared to net earnings of $75.8 million in the third quarter of 2007.Adjusted net earnings totalled $64.7 million, or $0.09 per share, compared to $82.3 million, or $0.12 per share, in 2007.Third quarter 2008 adjusted net earnings primarily exclude the effect of a non-cash $240.2 million foreign exchange gain on the revaluation of future income tax liabilities. Cash flow from operations before working capital changes increased by 14%, to $237.3 million, or $0.33 per share, from $208.6 million, or $0.30 per share, in the third quarter of 2007. For the nine months ended September 30, 2008, revenues increased by 19% to $1.8 billion compared to $1.5 billion in the same period in 2007.On a by-product basis, total cash cost was $298 per ounce compared to a total cash cost of $181 per ounce in 2007. Total cash costs on a co-product basis were $409 per ounce in the nine months ended September 30, 2008, compared to $302 per ounce in the same period in 2007. Net earnings in the nine months ended September 30, 2008 were $517.5 million or $0.73 per share, compared to net earnings of $203.6 million, or $0.29 per share, in 2007.Adjusted net earnings totalled $312.6 million, or $0.44 per share, compared to $260.5 million, or $0.37 per share, in 2007.Adjusted net earnings in 2008 primarily exclude the effect of a non-cash foreign exchange gain on revaluation of future income tax liabilities, the first quarter gain on the sale of the Silver Wheaton shares, an unrealized loss on 2 securities and an unrealized non-hedge copper derivative gain. Cash flow from operations before working capital changes increased 31% to $702.7 million, or $0.99 per share, from $537.6 million, or $0.76 per share, in the nine months ended September 30, 2007. Peñasquito Project Update At Peñasquito in Zacatecas, Mexico, phase one of the sulphide process plant remains on track for commissioning during 2009 and metals production in the fourth quarter of 2009.Of the total feasibility estimate of $1.494 billion, project expenditures and commitments totalled $1.261 billion at September 30, 2008.Peñasquito achieved several notable milestones during the quarter, including essential completion of the primary crusher and the operational start-up of the second 70 cubic yard electric mining shovel.Assembly of the third shovel was completed in October and is expected to be in operation in November.The SAG and ball mills are in place and significant progress in the flotation circuit construction was made during the quarter.The oxide gold plant continued to ramp up, and this ancillary production totalled 7,200 ounces of gold and 435,400 ounces of silver. Evaluation of various project optimization studies has been underway throughout the year. The metallurgical test program to determine flotation recoveries for gold and silver telluride minerals continued to show positive results during the third quarter.Feasibility work to test the economics of in-pit crushing and conveying shows potential to reduce the number of haul trucks and associated fuel, tire and maintenance costs.In addition, scoping of future underground operations and construction of a power plant for Peñasquito’s future needs are also being investigated. Management is pleased to report that the construction group at Peñasquito is approaching 3 million man-hours without a lost-time incident. Corporate
